DETAILED ACTION
This communication is in response to the amendment filed 12/27/21 in which claim 1 was amended. Claims 1-4, 6, and 10-15 are pending. Claims 5 and 7-9 were previously canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The SME rejection is withdrawn.
With respect to the art rejection of claim 1, applicant argues:
Applicant has added more details in claim l according paragraph [0038].  Specifically, the details about the object-oriented program has been added. After carefully reviewing the cited prior arts, applicant believes that NONE of the cited prior arts discloses the added characteristics in claim 1. As such, it is reasonable that the person has ordinary skills in the art cannot think about the characteristics mentioned in claim I based on the cited prior arts. 
Fay and Graham are remapped below to teach the amended features. Applicant does not specifically address how the amendments overcome the teachings of Fay. Fay already teaches a situation in which the client is an existing client based on login information and then using the login information to direct the client to update existing questionnaires. See generally, paragraphs 73-78. Further amendments and/or arguments directed towards the argued limitation may be useful to overcome the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 2003/0208719 A1; published Nov. 6, 2003) in view of Graham (US 2006/0253478 A1; .

Regarding claim 1, Fay discloses [a] method for collecting and populating forms between a client and a legal professional by a mobile device, comprising:
reminding the client about the legal professional who have assisted in related case via a server; (Fay, paragraph 81, teaches that when the client is an existing client, the same attorney who has handled prior cases for the client will be assigned; Fay, paragraph 82, teaches that the system generates and sends notices to the client and the assigned attorney; Fay, paragraph 83, teaches that, if the case is determined to be acceptable for further work, the law client is sent an automatic notification upon approval by the attorney)
providing an editable legal disclosure form and a retainer agreement for the client via a server, wherein the editable legal disclosure form is an unofficial form; (Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client can enter client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created. Examiner interprets the software wizard into which the law client inputs and submits client data in order to obtain legal services as the claimed editable legal disclosure form and a retainer agreement)
populating the editable legal disclosure form by the client to form a populated legal disclosure form; (Fay, paragraph 55, teaches that the case management software is accessed 
transferring the populated legal disclosure form to be an aggregated form via the server, wherein the aggregated form is an aggregated official form, wherein the server comprises a processor and a memory coupled to the processor, (Fay, paragraph 55, teaches that the law client data entered into the software wizard (“populated legal disclosure form”) is stored in a server database (“server”); Fay, paragraphs 58-59, teaches that the relevant data from a server database (“server”) storing the law client's data is obtained and used to fill out selected INS forms ("aggregated form"), and that the server includes a processor (“processor”) and a storage device (“memory”))
wherein the editable legal disclosure form comprises a personal information part, a legal information part and a legal file part, wherein the personal information part comprises a name portion and a contact information portion, wherein the legal information part and the legal file part are related to a legal matter; (The terms “personal information,” “legal information,” “legal file,” and “legal matter” are interpreted as non-functional descriptive matter. For purposes of applying art, Fay, paragraph 8, teaches that case management software, e.g., ProLaw, creates custom fields such as names, places, and dates and may be populated with information such as the client’s name; Fay, paragraph 9, teaches that case management software integrates with e-mail programs so that clients in the address book are easily contacted; Fay, paragraph 77, teaches that the software wizard collects a broad range of information in a step-by-step manner including information about whether the client's criminal 
transmitting the populated legal disclosure form to the memory; (Fay, paragraph 80, teaches that the data from the questionnaire is stored in the server database (“memory”))
creating an object for the client via the processor; (Fay, paragraph 80, teaches that a new case record (“object”) is created in relation to the client and the case matter)
extracting a personal information from the personal information part, a legal information from the legal information part and a legal file from the legal file part into an aggregate data; and (The terms “personal information,” “legal information,” and “legal file” are interpreted as non-functional descriptive matter. For purposes of applying art, Fay, paragraph 80, teaches that the data, including the client's criminal history ("personal information part"), marital status and citizenship ("legal information part") and information relevant to the current case ("legal file part") involving an immigration matter ("legal matter") (see paragraph 79), from the questionnaire is stored in the server database in an indexed form ("aggregate data") according to the client and case matter)
compiling the aggregate data into the aggregated form by extracting needed information from the aggregate data to corresponding portions of the aggregate form, wherein the aggregate form is an official form which is acceptable for a third party; (Fay, paragraph 85, teaches that the indexed data (“aggregate data”) stored in the database is used to populate all relevant INS forms (“aggregated form”) (the populated INS form is interpreted as the claimed official form which is acceptable for a third party))
printing the aggregated form depending on the populated legal disclosure by a printer form via the server; (Fay, paragraphs 85-86, teaches that the system generates and populates the forms with the stored data from the database and the generated forms (“aggregated form”) are then printed by the law client upon their receipt and approval by the law client)
reviewing the printed aggregated form or reviewing the aggregated form by the mobile device by the legal professional; (Fay, paragraph 85, teaches that the completed INS forms are combined into a case package for review by the client and the attorney (“legal professional") (Examiner interprets the claimed step of reviewing the aggregated form as part of the method)).
Fay, paragraph 55, teaches that the law client data entered into the software wizard (“populated legal disclosure form”) is stored in a server database (“server”); Fay, paragraphs 58-59, teaches that the relevant data from a server database (“server”) storing the law client's data is obtained and used to fill out selected INS forms ("aggregated form"), and that the server includes a processor (“processor”) and a storage device (“memory”). Yet, Fay does not disclose that the memory comprises an object-oriented program. However, Graham, paragraph 53, teaches a software program designed for a law firm that adopts a client/matter/document paradigm (“object-oriented program”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relational database stored on the server in Fay to incorporate the teachings of Graham to arrange the law client’s data according to the client/matter/document paradigm. Doing so would provide a more intuitive system that parallels traditional client/matter/document workflow processes (Graham, paragraph 53).
 does not disclose that the step of transferring the data between the software wizard and the selected INS forms comprises creating a relationship between the editable legal disclosure form and the aggregated form. However, Meltzer, column 8, lines 44-61, teaches determining one or more potential visa application categories ("aggregated form") to use based on an applicant's responses to questions in an online form ("editable legal disclosure form"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard used by the law client to enter their case information in Fay to incorporate the teachings of Meltzer to determine a visa application category based on the law client’s responses to questions in the software wizard. Doing so would allow the INS forms to be preselected for the attorney reviewing the case (Fay, paragraphs 58-59).
Fay, paragraph 80, teaches that a new case record (“new object”) is created in relation to the client and the case matter if the client is not an existing client. Fay teaches that an existing client simply logs in by choosing the log in option (“personal information existed in the memory”, e.g., log in information), see paragraph 73, and further teaches that the client may need to complete a new questionnaire to obtain additional information not already provided, see paragraph 78.  Fay, paragraph 77, teaches that the software wizard collects a broad range of information in a step-by-step manner including information about whether the client's criminal history ("personal information part"), marital status and citizenship ("legal information part") and information relevant to the current case ("legal file part") involving an immigration  does not expressly disclose creating at least one class within the object via the processor; classifying the client into the object according to the personal information part, wherein the object is a new object or an existed object, wherein the new object is created by the server if the personal information is not existed in the memory, wherein the server jumps to the existed object if the personal information is existed in the memory; classifying the legal matter into the at least one class according to the legal information part. However, Graham, paragraphs 79-81, teaches adding a document class record (“at least one class") to a particular matter which is hierarchically associated with a client record (“object”) of a particular client (“client”), the client record ("object") having been populated with client data (“personal information part”) in a previous step (see paragraph 79), and populating the document class record with the client information and matter information (“legal information part”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server database in Fay to incorporate the teachings of Graham to organize and populate a document class record arranged hierarchically under a client record using client information and matter information. Doing so would enable more efficient gathering, cataloging, and storing client and matter data for document preparation (Graham, paragraph 3).
Fay, paragraphs 85-86, teaches that the system generates and populates the forms with the stored data from the database and the generated forms (“aggregated form”) are then printed by the law client upon their receipt and approval by the law client. Fay does not expressly disclose a printer . . . wherein the printer is connected to the server.  However, Bell, paragraph 73, teaches a printer connected to a processing server in a legal task management 
Fay, paragraphs 85, 86, teaches that the system stores and send the entire case package to the client for approval and allows the law client to electronically sign and approve all of the documents in the case package for the attorney at the law firm to review. Yet, Fay does not expressly disclose submitting the aggregated form to the third party via the server after confirming by the legal professional, wherein the third party is the legal entity, an illustrator or a public notary. However, Thakur, FIG. 5 and paragraphs 11-14, 21, 23, 88, 92, 93, 102, teaches an automated INS application filing system that allows users to start, manage and complete the immigration application process and also consult with an immigration attorney via an electronic interface and submit the completed application to the INS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay to incorporate the teachings of Thakur to provide an electronic filing interface to the law client to file the case package directly with the INS. Doing so would enable the law client to get through the process of an INS application and giving the law client control over the entire process (Thakur, paragraph 21).

Regarding claim 2, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein before populating the editable legal disclosure form by the client, the method further comprises downloading the editable legal disclosure form by the client via an electronic device (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“electronic device”) by connecting to the server containing the case management software (the examiner interprets the claimed step of downloading the editable legal disclosure form by the client as part of the performed method)).

Regarding claim 3, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 2 as discussed above. Fay further discloses wherein the electronic device is a mobile communication device (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“mobile communication device”) by connecting to the server containing the case management software).

Regarding claim 4, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 3 as discussed above. Fay further discloses wherein the mobile communication device is a smart phone, a tablet or a digital personal assistant (Fay, paragraphs 47 and 55, teaches that the law client (“client”) accesses the software wizard (“editable legal disclosure form”) at a handheld computing device (“digital personal assistant”) by connecting to the server containing the case management software).

Regarding claim 10, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case expressly disclose wherein after providing a retainer agreement for the client, the method further comprises accepting the retainer agreement by the client. However, Meltzer, column 7, lines 27-37, further teaches an HTML retainer acknowledgement file by which a law client can accept a retainer agreement online (the examiner interprets the claimed step of accepting the retainer agreement as part of the performed method). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard ("editable legal disclosure") in Fay to incorporate the teachings of Meltzer to include a retainer acknowledgement form. Doing so would allow the law client to obtain e-consultation services from a legal services provider (Meltzer, column 9, line 60 - column 10, line 11).

Regarding claim 13, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein before providing the editable legal disclosure form for the client, the method further comprises logging in to the server by the client (Fay, paragraph 71, teaches that a new law client is prompted with a login screen or a separate option to register as a new client (the examiner interprets the claimed step of logging into the server as part of the performed method)). 

Regarding claim 15, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay further discloses wherein after reviewing the aggregated form by the legal professional, the method further comprises notifying the client for an additional information by the legal professional (Fay, paragraph 79, teaches that the law client is prompted to complete a new questionnaire to obtain missing information by an attorney (the examiner interprets the claimed step of notifying the client as part of the performed method)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fay, Meltzer, Graham, and Thakur as applied to claim 1 above, and further in view of Sydell (US 2014/0229457 A1; published Aug. 14, 2014).

Regarding claim 6, Fay, in view of Meltzer, Graham, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55 and 58-59, teaches that the law client enters data into the software wizard (“editable legal disclosure form”) that is then used to fill out selected INS forms ("aggregated form"). Yet, Fay does not disclose wherein after creating the relationship between the editable legal disclosure form and the aggregated form, the method further comprises confirming a filename extension of the legal file. However, Sydell, paragraphs 56-57, teaches checking the filename extension associated with a content item to be uploaded in order to only allow upload specified types of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Sydell to .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fay, Graham, Meltzer, and Thakur as applied to claim 1 above, and further in view of Wikipedia, Retainer Agreement, October 10, 2017, retrieved June 3 2018.1

Regarding claim 11, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client enters client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created (Examiner interprets “editable legal disclosure form and a retainer agreement” as the software wizard into which the law client inputs client data and submits to obtain legal services). Yet, Fay does not expressly disclose wherein the retainer agreement comprises a full payment term. However, Wikipedia, teaches that a retainer agreement can include a single advance payment for legal services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Wikipedia to include a term for a single advance payment. Doing so would enable the user to see the case through its conclusion with a single payment (Wikipedia).

 Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraphs 55, 56, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard into which the law client enters client data and a final step which launches a routine to generate and send a notice to the attorney that a new case has been created (Examiner interprets “editable legal disclosure form and a retainer agreement” as the software wizard into which the law client inputs client data and submits to obtain legal services). Yet, Fay does not expressly disclose wherein the retainer agreement comprises a partial payment term. However, Wikipedia, teaches that a retainer agreement can include a recurring e.g. monthly payment for legal services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the software wizard in Fay to incorporate the teachings of Wikipedia to include a term for a recurring payment. Doing so would enable the user to see the case through its conclusion with a scheduled payment arrangement (Wikipedia).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fay, Graham, Meltzer, and Thakur as applied to claim 1 above, and further in view of Reinsberg (US 2017/0011446 A1; published Jan. 12, 2017).

Regarding claim 14, Fay, in view of Graham, Meltzer, and Thakur, discloses the invention of claim 1 as discussed above. Fay, paragraph 55, teaches that a server hosts case management software that is accessed by a law client (“client”) via a software wizard (“editable legal wherein before providing the editable legal disclosure form for the client, the method further comprises selecting the legal professional by the client. However, Reinsberg, paragraph 160, teaches a user interface (see FIG. 23) for a user to select a type of legal professional and legal service (the examiner interprets the claimed step of selecting the legal professional as part of the performed method). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case management software in Fay to incorporate the teachings of Reinsberg to include an option to select the type of legal professional and legal service. Doing so would allow the law client to obtain legal services from a legal professional according to their preference (Reinsberg, paragraph 160).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://en.wikipedia.org/wiki/Retainer_agreement